        Case 1:18-cv-08048-WHP Document 155 Filed 07/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  :
PAUL IACOVACCI,                                   :
                                                  :
                       Plaintiff,                 :
                                                  :
               -against-                          :          18cv8048
                                                  :
BREVET HOLDINGS, LLC, a Delaware                  :          ORDER
Limited Liability Company, et al.,                :
                                                  :
                       Defendants.                :
                                                  :

WILLIAM H. PAULEY III, Senior United States District Judge:

               On July 24, 2020, the parties filed a joint letter describing several disputes arising

from their attempts to create a global discovery protocol. (ECF No 154.) This Court has

reviewed that letter, the attached draft protocols, and the accompanying documents. To resolve

the parties’ disputes, this Court will conduct a teleconference on August 4, 2020 at 10:00 a.m.

The dial-in number for the teleconference is (888) 363-4749. The access code is 3070580.

               In advance of that conference, Defendants shall submit a letter to this Court no

later than 4:00 p.m. on August 3, 2020 providing a more detailed breakdown of the hit counts

generated by Plaintiff’s proposed revisions to the protocol. Specifically, this Court is interested

to know:

               1. The total number of hits and unique hits generated by the addition of
                  custodians Cherie Harris, Michael Mahar, Deborah Friant, and/or Stephen
                  O’Keefe, as requested by Plaintiff in Sections 2(b)(i) and 2(e)(i) of the
                  protocol;

               2. The total number of hits and unique hits generated by the substitution of the
                  proximity term “w/25” with the proximity term “w/35” or “w/50” in Section
                  2(c)(i) of the protocol;
        Case 1:18-cv-08048-WHP Document 155 Filed 07/31/20 Page 2 of 2




              3. The total number of hits and unique hits generated by accepting all of
                 Plaintiff’s alterations in Section 2(e)(iii) of the protocol with the sole
                 exception of reinserting the term “(‘Capital Management’ OR ‘BCM’)” and
                 then replacing it with “(‘Capital Management’ OR ‘BCM’ OR ‘Brevet’)”; and

              4. The total number of hits and unique hits generated by accepting all of
                 Plaintiff’s alterations in Section 2(e)(iii) of the protocol with the sole
                 exception of replacing the term “((monitor* OR access* OR review* OR
                 view*) AND (Dell OR OptiPlex OR 63NS942 OR desktop OR home OR
                 residence OR email* OR e-mail* OR yahoo* OR gmail OR Outlook OR
                 communication*))” with “((monitor* OR access* OR review* OR view*)
                 AND (Dell OR OptiPlex OR 63NS942)).”
              Similarly, Plaintiff shall submit a letter to this Court no later than 4:00 p.m. on

August 3, 2020 with the following information:

              1. Plaintiff’s reasoning for adding the final two sentences of the “Custodial
                 Locations” subsection in Section 1 of the protocol;

              2. An explanation of the term “segregated custodial locations,” as used in the
                 “Custodial Locations” subsection of Section 1 of the protocol; and

              3. Plaintiff’s reasoning for expanding the timeframe for many requested
                 documents from December 31, 2016 to “the present.”

Dated: July 31, 2020
       New York, New York
